ON REHEARING
BOWEN, W. SIMMONS, Retired Circuit Judge.
We again refer to the testimony of Officer Phillips who testified that defendant’s *868aunt came to the residence being searched for narcotics and asked in defendant’s presence what they were doing in her nephew’s house.
Assuming arguendo that defendant’s objection to this evidence was general and included a hearsay ground, we hold that the adverse ruling of the court to this objection was free of error. We held in Davis v. State, Ala.Cr.App., 331 So.2d 813, that “Incriminating statements (as here) made to officers in the presence of the defendant are not inadmissible as being hearsay.” We cited Hall v. State, 11 Ala.App. 95, 65 So. 427; and Payne v. State, 261 Ala. 397, 74 So.2d 630. See also, Clark v. State, 240 Ala. 65, 197 So. 23; Clarke v. State, 78 Ala. 474(6), 58 Am.Rep. 45; Andrews v. State, 41 Ala.App. 563, 140 So.2d 369. See also, Alabama Digest, Volume 6, No. 407(1).
We have no authority to modify or change any Alabama Supreme Court opinion by declaring the law to be obsolete pursuant to a decision of the Supreme Court of the United States if such be the case.
OPINION EXTENDED, APPLICATION OVERRULED.
All the Judges concur.
BOWEN, J., in result only.